DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The action is in response to claims dated 6/10/2020
Claims pending in the case: 1-20
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claim(s) 1, 12 and 19 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) selecting a time window, selecting a volatility value before the time window, calculating a future volatility value and generating a view including the one historic and the one future volatility value. 
The limitation selecting a time window, selecting a volatility value before the time window, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step 
Similarly, the limitation of calculating a future volatility value and generating a view including the one historic and the one future volatility value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “display” language, “calculating” and “generating” in the context of this claim encompasses the user doing calculation and generating a plot for the calculated data. 
Further the dependent claim(s) 2-10, 13-18 and 20 is/are directed to the methods used for selecting the data and changing the selected data to update the visualization. These limitations of, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind using input means well known in the art. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because. In particular, the claim only recites one additional element – display to display the data, a medium with instructions executed by a processor to perform the functions. The display and the processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating and displaying calculated data) such that it amounts no more than mere instructions to apply the exception using a generic computer 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a display and a processor to perform the selecting, calculating and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puma (US 20180068386) in view of Kumar (US 20050049909).
Puma and Kumar cited in applicant IDS.

Regarding claim 1, Puma teaches, a method comprising: 
receiving a first time designation (Puma: [31, 34-35, 40]: user selects a region in time in chart by designating a first and a second time); 
selecting a time window including the first time designation (Puma: [31, 34-35]: user selects a region in time in chart using first and second grabber; [43]: user can select a month to be plotted); 
selecting at least one historic volatility value from before the first time designation (Puma: [88, 91-93, 127-128]: past values used to model future values; [88]: “by applying a previous IV to each option, the user is able to model a change in IV that may be more likely to occur”; [93]: “moves the grabber to a time in the past”); 
calculating at least one future volatility value from after the first time designation (Puma: [88, 91-93, 127-128]: calculate implied volatility (future values with respect to a selected time in the past)); 
generating a dual volatility display including the at least one historic volatility value and the at least one future volatility value (Puma: Fig. 2.1-2.1, [91-93, 209]: display volatility values past and future which may be manipulated by using the grabber; Fig. 2.1, [109]: illustrates superimposed price chart which is available only for the past data (displays past and implied values in one chart); and 

However although implied Puma does not specifically recite, a dual volatility display.
Kumar teaches, a dual display (Kumar: Fig. 3, [34]: dual display may be used to display past and future values in one chart). It would be obvious to display any type of data such as volatility data with future projections in this format.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Puma and Kumar because the combination would enable the use of a display that clearly differentiates forecast data from actual data. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would make it easier for the user to identify forecasted data. The combination facilitate a more effective approach of displaying forecast or predicted data along with actual data.

Regarding claim 2, Puma and Kumar teach the invention as claimed in claim 1 above and further teach, further comprising: displaying the dual volatility display at a graphical user interface (GUI) (Puma: Fig. 2.1-2.1, [91-93, 209]: display volatility on GUI) (Kumar: Fig. 3, [34]: dual display GUI).

Regarding claim 3, Puma and Kumar teach the invention as claimed in claim 1 above and further teach, further comprising: selecting the at least one historic volatility in response to 

Regarding claim 4, Puma and Kumar teach the invention as claimed in claim 1 above and further teach, wherein the dual volatility display includes a continuous line connecting the at least one historic volatility value and the at least one future volatility value (Puma: Fig. 2.1, [109]: illustrates superimposed price chart which is available only for the past data (displays past and implied values in one chart)) (Kumar: Fig. 3, [34]: dual display may be used to display past and future values in one chart).

Regarding claim 5, Puma and Kumar teach the invention as claimed in claim 1 above and further teach, wherein the dual volatility display includes a slider mechanism for the user input (Puma: Fig. 2.1-2.1, [91-93, 209]: display volatility values past and future which may be manipulated by using the grabber).

Regarding claim 6, Puma and Kumar teach the invention as claimed in claim 5 above and further teach, wherein the first time designation corresponds to a first position of the slider mechanism, and the second time designation corresponds to a second position of the slider mechanism (Puma: Fig. 2.1-2.1, [91-93, 209]: display volatility values past and future which may be manipulated by using grabber; [93]: “moves the grabber to a time in the past” to modify displayed data).

Regarding claim 7, Puma and Kumar teach the invention as claimed in claim 6 above and further teach, further comprising: shifting in time the at least one past volatility value in response to a transition from the first position to the second position of the slider mechanism (Puma: [88, 91-93, 127-128]: calculate implied volatility (future values with respect to a selected time in the past) – update past and implied data as per selection using grabber on chart).

Regarding claim 8, Puma and Kumar teach the invention as claimed in claim 7 above and further teach, further comprising: replacing the at least one future volatility value with one or more replacement future volatility values in response to the transition from the first position to the second position of the slider mechanism (Puma: [88, 91-93, 127-128]: calculate implied volatility (future values with respect to a selected time in the past) – update past and implied data as per selection using grabber on chart).

Regarding claim 9, Puma and Kumar teach the invention as claimed in claim 7 above and further teach, further comprising: calculating a forward volatility region time duration associated with the at least one future volatility value; and adjusting the forward volatility region time duration in response to the transition from the first position to the second position (Puma: [88, 91-93, 127-128]: calculate implied volatility (future values with respect to a selected time in the past) – changing the grabber to different positions in time changes the time duration and data adjusted accordingly).

Regarding claim 10, Puma and Kumar teach the invention as claimed in claim 1 above and further teach, wherein the dual volatility display includes a matrix for numerically representing the at least one past volatility value and the at least one future volatility value (Puma: [88, 91-93, 127-128]: volatility versus time matrix).

Regarding claim 12, Puma teaches, an apparatus comprising: 
a user input configured to receive a user selection for a first time designation (Puma: [31, 34-35, 40]: user selects a region in time in chart by designating a first and a second time); and 
a processor (Puma: [49, 52]) configured to select at least one historic volatility value from before the first time designation and at least one future volatility value for after the time designation and generate a dual volatility display including the at least one historic volatility value and the at least one future volatility value (Puma: [88, 91-93, 127-128]: past values used to model future values; [88]: “by applying a previous IV to each option, the user is able to model a change in IV that may be more likely to occur”; [93]: “moves the grabber to a time in the past”; Fig. 2.1, [109]: illustrates superimposed price chart which is available only for the past data (displays past and implied values in one chart – dual display)).
However although implied Puma does not specifically recite, a dual volatility display.
Kumar teaches, a dual display (Kumar: Fig. 3, [34]: dual display may be used to display past and future values in one chart). It would be obvious to display any type of data such as volatility data with future projections in this format.


Regarding claim 13, Puma and Kumar teach the invention as claimed in claim 12 above and further teach, wherein the user input receives a second time designation corresponding to at least one additional historical volatility value or at least one additional future volatility value (Puma: [93]: “moves the grabber to a time in the past”).

Regarding claim 14, Puma and Kumar teach the invention as claimed in claim 12 above and further teach, future comprising: a display configured to generate a plot for the dual volatility display including the at least one historic volatility value and the at least one future volatility value (Puma: Fig. 2.1-2.1, [91-93, 209]: display volatility values past and future which may be manipulated by using the grabber; Fig. 2.1, [109]: illustrates superimposed price chart which is available only for the past data (displays past and implied values in one chart) (Kumar: Fig. 3, [34]: dual display may be used to display past and future values in one chart).

Regarding claim 15, Puma and Kumar teach the invention as claimed in claim 14 above and further teach, wherein the plot includes a continuation line connecting the at least one historic volatility value and the at least one future volatility value (Puma: Fig. 2.1, [109]: illustrates superimposed price chart which is available only for the past data (displays past and implied values in one chart)) (Kumar: Fig. 3, [34]: dual display may be used to display past and future values in one chart using one coordinate system.).

Regarding claim 16, Puma and Kumar teach the invention as claimed in claim 12 above and further teach, wherein the user input is a slider mechanism (Puma: [93]: “moves the grabber to a time in the past”).

Regarding claim 17, Puma and Kumar teach the invention as claimed in claim 16 above and further teach, wherein the first time designation corresponds to a position of the slider mechanism (Puma: [93]: “moves the grabber to a time in the past”).

Regarding claim 18, Puma and Kumar teach the invention as claimed in claim 16 above and further teach, wherein the at least one past volatility value is shifted in time in response to a change in position of the slider mechanism (Puma: [88, 91-93, 127-128]: calculate volatility with respect to a selected time; [88]: “by applying a previous IV to each option, the user is able to model a change in IV that may be more likely to occur”).

Regarding Claim(s) 19, this/these claim(s) is/are similar in scope as claim(s) 1. Puma and Kumar also teach, a non-transitory computer readable medium including instructions that when executed by a processor (Puma: 48, 52). 
Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 20, this/these claim(s) is/are similar in scope as claim(s) 4. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puma (US 20180068386) and Kumar (US 20050049909) in further view of Doyle (US 20110295094).
Doyle cited in applicant IDS.

Regarding claim 11, Puma and Kumar teach the invention as claimed in claim 10 above and further teach, further comprising: generating .. the dual volatility display using the first time designation and the dual volatility display using the second time designation (Puma: Fig. 2.1-2.1, [91-93, 209]: display volatility values past and future which may be updated for different time designations using the grabber) (Kumar: Fig. 3, [34]: dual display may be used to display past and future values in one chart).
Puma and Kumar further teach that two or more line plots can be displayed in one chart (Puma: Fig. 2, 3.1) (Kumar: Fig. 3, [35-37]: multiple forecasts in one chart). Thus it would have been obvious to display two volatility plots in one chart.

Doyle teaches, generating a graphical indicator of differences (Doyle: Fig. 3, [33]: graphical indicator such as shading may be used to indicate differences between two plots).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Puma, Kumar and Doyle because the combination would enable using graphical indicators in charts to highlight differences and trends in the displayed attributes. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable the user to easily view differences or changes in trends by the highlighted indicators by making use of other commonly known ways of displaying additional information in charts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mandrita Brahmachari/Primary Examiner, Art Unit 2176